DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 4/5/21 after final rejection of 1/8/21 and advisory action of 2/24/21.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/21 has been entered. The Office action on currently pending elected claims 1, 2, and 8 follows.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a negative limitation “said at least one reinforcing structure does not include an organic material” which renders the claim indefinite because it attempts to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. See In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8, are rejected under 35 U.S.C. 103 as being unpatentable over Douglass et al. (hereafter “Douglass”, of record) in view of US/4, 109, 228 to Wycklendt et al. (hereafter “Wycklendt”, of record and US/4, 028, 655 to Koch).

Douglass did not disclose: a reinforcing element suspended entirely within the stone sand matrix, a mixture of the filler material and the reinforcing element mechanically binding to the housing only through the sodium silicate binder, the reinforcing element structurally supporting the stone sand matrix and increasing a tensile strength of the stone sand matrix to limit cracking of the stone sand matrix caused by at least one of manufacturing imperfections, impact, and vibration of the electrical fuse in an electric vehicle and thereby to increase reliability of the electrical fuse.
Wycklendt disclosed (Fig. 1-3) an electrical fuse (10) a reinforcing element (19) suspended entirely within the filler material (18) without being fastened to the housing (11), the reinforcing element structurally supporting the filler material (inherently) and provides benefits of arc quenching by increasing average arc gradient (col. 2, ll. 46-58).
Further, Koch disclosed adding reinforcing silica particles to the sand filler for the 
Therefore, it would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have provided the reinforcing element suspended entirely within the filler material without being fastened to the housing in the fuse of Douglass, as taught by combined teachings of Wycklendt  and Koch, so the resulting combination would have a reinforcing element suspended entirely within the stone sand matrix, a mixture of the filler material and the reinforcing element mechanically binding directly to the housing only through the sodium silicate binder, the reinforcing element structurally supporting  the stone sand matrix and increasing a tensile strength of the stone sand matrix, as claimed, for the benefits of increased arc quenching due to increased average arc gradient (Wycklendt, col. 2, ll. 46-58) and improved rigidity and current clearing characteristics (Koch, col. 1, ll. 21-31; col. 3, ll. 7-11). Also, since the filler of Douglass comprises sodium silicate binder and sand (par. [0050] - [0053] and [0064]), the hardened filler of the Douglass-Wycklendt-Koch combination would inherently provide the structural support to limit cracking of the filler material (par. [0064] of Douglass, the improved rigidity and mechanical reinforcement would inherently result in the limiting cracking of said filler) caused by at least one of manufacturing imperfections, impact, and vibration of the electrical fuse in an electric vehicle, thus limiting arcing upon opening of the fuse, and thereby to increase reliability of the electrical fuse. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Examiner’s Note: the above claim language (“to limit cracking of the filler material caused by at least one of manufacturing imperfections, impact, and vibration of the electrical fuse in an electric vehicle, thus limiting arcing upon opening of the fuse, and thereby to increase reliability of the fuse”) recites intended use. It has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
It has also been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Further, Applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the structure of Douglass as modified by Wycklendt and Koch is considered capable of performing the cited intended use, as it will inherently prevent cracking of the filler material caused by at least one of manufacturing imperfects, impact, and vibration of the electrical fuse in an electric vehicle, thus limiting arcing upon opening of the fuse, and thereby to increase reliability of the fuse, as explained above.
Regarding claim 2, as best understood, Koch disclosed that said at least one reinforcing structure does not include an organic material (i.e., see “silica particles”, col. 1, ll. 21-24; col. 3, 
Regarding claim 8, Douglass as modified disclosed that the at least one fuse element assembly includes at least two fuse elements (218, 220), the at least two fuse elements extending longitudinally inside the housing (202) from the first terminal assembly (204, 222, 226) to the second terminal assembly (206, 224, 228), the at least two fuse elements defining a longitudinal space between them from the first terminal assembly to the second terminal assembly (Fig. 5, 7), the reinforcing element is located between the housing (202) and the longitudinal space (inherently, since the filler (232) fills the entire inner cavity within the housing (202), par. [0050] - [0053], [0064]).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. 
Regarding the Douglass-Wycklendt combination, Applicant has reiterated previous position that in Wycklendt, allegedly, “The vaporizable material 19 vaporizes and would cause the cracking of the mixture of sodium silicate and sand, resulting in failing to contain the arc. In other words, a person skilled in the art may have been motivated to add the vaporizable material 19 to sand 18, but would not have been motivated to add the vaporizable material 19 to the mixture of sodium silicate binder and sand for the exact consideration of arc quenching… Adding the vaporizable material 19 would not limit the cracking of the stone sand matrix because the vaporizable material 19 vaporizes and causes cracking”.
The aforementioned Applicant’s conclusion amounts to a mere conjecture and speculation. There is no teaching in either Douglass or Wycklendt of any alleged “cracking”. arguendo, that there is any cracking is taking place, then a practitioner in the related arts would have been able to design the combination so as to avoid any alleged “cracking” (e.g., by forming gas vents, etc.). Also, under normal operating condition (i.e., when the fuse is not yet opened) the material (19) is not evaporated and has not released gas before arcing, thus inherently serving as the reinforcing element. The Applicant’s allegation that the stone sand matrix would be cracked from the release of gas by the vaporizable material (19) during the opening of the fuse, even if arguendo correct, is not detrimental to the fact that under normal operating condition (i.e., when the fuse is not yet opened) the material (19) is inherently serving as the reinforcing element. 
Furthermore, the Office would like to reiterate that the claim language (“to limit cracking of the filler material caused by at least one of manufacturing imperfections, impact, and vibration of the electrical fuse in an electric vehicle, thus limiting arcing upon opening of the fuse, and thereby to increase reliability of the fuse”) recites intended use and attempts to define the subject matter in terms of the result to be achieved, which merely amounts to a statement of the underlying problem, without providing the technical features necessary for achieving this result. Therefore, the aforementioned functional recitations have no actual limiting effect on the scopes of the apparatus claim 1. It has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See Ex parte Masham, 2 USPQ2d 1647 (1987). It has also been held that the recitation that an element is “capable of’ performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See In re Hutchison, 69 USPQ 138. Applicant is advised that a recitation of the intended use of an invention must result In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In the instant case, the structure of Douglass as modified by Wycklendt and Koch is considered capable of performing the cited intended use, as it will inherently prevent cracking of the filler material caused by at least one of manufacturing imperfects, impact, and vibration of the electrical fuse in an electric vehicle and thereby to increase reliability of the fuse, as explained above.
The remaining Applicant’s arguments have been considered but are moot in view of the new ground of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835